OFFICE OF THE ATTORNEY      GENERAL   OFTEXAS
                        AUSTIN




          3. Fredsaki
oouatg Auultar
oalveston county
Galveston,Texas
Ron.   I. Predeokl, Page e


       der Article 3899, and the amount neoessary to
       cover cost of premium on whatever surety bond
       may be required by law. . . ."
          Artlole 3899 (a), Revlsed Civil Statutes of Tex-
as, in part, reeds as follows:
            *Expense acoounts. - At the olose of eaoh
       month of his tenure of office eaoh officer
       named herein rho 18 oozmensateaon a fee besls
       shall make as part of the report now required
       by law, an dtemlzed end sworn statement of all
       the eotual end neoesaary expenses inourrad by
       him in the oonduct of his office, suoh es sta-
       tionery, stamps, telephone,premiums mu offi-
       0441 bonds, inoludingthe oost of surety bond8
       for his deputies,eto. . . .* ('Underaoorlng   ours)
          Article 3699 (b), Revised Civil Statutes of Tex-
as, in part, reads es follows:
             ?Eaoh otfioer named in thla Aat, nhc& h6
       raoelvee a salary as aoacensationtoy his 6er-
       vloee, shall be &powers& and permitted to
       purchase and have charged to hia'oounty~&Ll
       ree6ouable expense8 neoessary in the proper
       end legel aonduet or his oftlae, preriume on
       orriolal bonde, eto. . . .* (Undersoorlngotrr6)
          It will be noted that Section b of Artlole 5899
of the Revised Civil Statutes of Texe6, does not mme
speaifioally$hv offioersona salary basis who would
be entitled to oharge the county for thr payment of the
premltnjmon their official bond. It will be rurther
noted that Seotion b of Artlole 3899 sp+a$fiaallynmit6
such right to *'Beahoffioer named in this Aot’.  Shoe
Baohlon b fails to name euah orfioers, we, therefore,
must look to Seotlon a, w-rein the follonfng language
is used;
            *At the close of esoh mmth of his tenura
       of offioe, eaoh offloer named herein who 16
       oompenseted08 a fee basis .  l ."
          It will be noted that,suah Mfioers are not
speolflcallyrimed in Seotlon a of Artiole 3899, hmever,
we are OS the opluion that the tern.*herein* 16 broader
then the term *in this Aat* end that the term %ereiU"
means, or rather, refers to Ol”ffoer8 who are ooaaenseted
on a.fee basis who are referTed tb in the same e&Pter,
Eon. I. Predeoki, Page 3


to wit: the fee offloers referred to in lutloles 3883 end
3891 or the Revt&ed Civil Statutes of Texas: Suoh orfi-
oars are as follows:~ Vounty Judge, District or Criminal
District Attorney, Sheriff, County Clerk, County Attorney,
District Clerk. Tax Colleotor, Tax Assessor, Assessor end
Colleotor of Taxes, Justice of the Peace, and Constable.'
These ertlalee do not lnolude the.Coustg Treasurer.
          We ere, therefore, of the opinion thet Artiole
9899 (a), Revised Civil Statutes of Texas, epplies to
the offioers above named while they ere on the fee system
anrithat Artiole 3899 (b{ applies to the officers above
nemed while they ere on the 8elary system.
          It Is the opinion of thla department that nUther
of these eeotlons of Artiole 3899 of the Revised Civil
Statutes of Texes epplies to the County Treasurer.
              Thie department   has   repeatedly ruled that the
CommissionersCourt doe8 not have the euthorlty to ey
premiums on the.offlalalsurety bond of the County Frsa-
BIWC.       See opinions Ho6. 9-m       and O-902 of this depart-
mqlt.

          %u am, therefore, respectfullyadvised thet
it    the opinion of thia depertnent thet QdveBton t?ollaty,
     ir
T&66, nay not legally pay the premium on the Offielal bond
of it8 County Treasurer.
               Trusting that this ammews     yoti lnqulry and with
best      regerd8, we ere
                                             Yours   very    tray
                                         ATTORWEY    QmRAL    OF TWXAS




  ~ATTCRRRy CR&IRRALQy Tmg